United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                November 3, 2004

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 03-21049
                          Summary Calendar



DAVID LUKE,

                                     Plaintiff-Appellant,

versus

SERGEANT PARKER, Baytown Police Department;
CARL WATERS, JR.; DR. JOSEPH PERAINO; DR. SEAL,
Harris County Medical Supervisor; DEPUTY T. TORRIS;
DEPUTY J.H. SHANNON; DEPUTY RONNIE BREWER;
DEPUTY AL TRAPEANO; DEPUTY DAVIS; DEPUTY DOYLE,

                                     Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. 4-01-CV-2658
                       --------------------

Before DAVIS, BARKSDALE, and DeMOSS, Circuit Judges.

PER CURIAM:*

     David Luke, Texas prisoner # 797148, moves for the

appointment of counsel in his appeal from the grant of summary

judgment in favor of the defendants in his civil rights suit.

This court must examine the basis of its jurisdiction on its own

motion if necessary.    Mosley v. Cozby, 813 F.2d 659, 660 (5th

Cir. 1987).    A timely notice of appeal is a prerequisite to the


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 03-21049
                                 -2-

exercise of jurisdiction by this court.      Dison v. Whitley, 20
F.3d 185, 186 (5th Cir. 1994).    Because Luke did not file a

timely notice of appeal, this court lacks jurisdiction over the

appeal.   Id.; FED. R. APP. P. 4(a)(1)(A).

     Luke’s motion for the appointment of counsel is DENIED, and

the appeal is DISMISSED for lack of jurisdiction.